Case 2:20-cv-04216-JFW-MAA Document 6 Filed 05/11/20 Page 1 of 5 Page ID #:38
     Case 2:20-cv-04216-JFW-MAA Document 6 Filed 05/11/20 Page 2 of 5 Page ID #:39




1          Plaintiff United States of America (the “United States”) commenced this action
2    against defendant Mathis Jones Jr. (“Defendant”) by filing a civil Complaint seeking an
3    injunction pursuant to 18 U.S.C. § 1345 and the Court’s equitable powers. The United
4    States and Defendant stipulated to the entry of a Stipulated Order for Permanent
5    Injunction (“Order”), lodged concurrently with this Stipulation, with the terms and
6    provisions below to resolve the claims in the Complaint. Defendant, pro se, enters into
7    this Stipulation freely and without coercion and acknowledges that Defendant has read
8    the provisions of the Order, understands them, and is prepared to abide by them.
9    Defendant waives service of the Complaint and Summons.
10         NOW, THEREFORE, it is ORDERED as follows:
11   I.    FINDINGS
12         Plaintiff and Defendant stipulate to the following findings:
13         A.    This Court has jurisdiction over this matter and the parties pursuant to 18
14               U.S.C. § 1345 and 28 U.S.C. §§ 1331 and 1345. Venue is proper in this
15               District under 28 U.S.C. § 1391(b)(1) and (2) because the defendant resides
16               in this district and because a substantial part of the events or omissions
17               giving rise to the claims alleged in the Complaint occurred in this district.
18         B.    The United States seeks injunctive relief pursuant to 18 U.S.C. § 1345.
19         C.    This Stipulation is neither an admission of liability by Defendant, nor a
20               concession by the United States that its claims are not well founded. Only
21               for purposes of this action, Defendant admits that the Court has jurisdiction
22               as to Defendant and as to this action.
23   II.   DEFINITIONS
24         For purposes of this Order, the following definitions apply:
25         A.    “Defendant” means Mathis Jones Jr.
26         B.    “Person” means an individual, a corporation, a partnership, or any other
27               entity.
28
                                                 2
     Case 2:20-cv-04216-JFW-MAA Document 6 Filed 05/11/20 Page 3 of 5 Page ID #:40




1           C.    “Funds” include any currency, check, money order, stored value card,
2                 stored value card numbers, bank wire transmission or other monetary value.
3           D.    “Prize promotion fraud” means a plan, program, promotion, or campaign
4                 that is conducted to mislead a prospective victim or victims to believe that
5                 they have won, or may or will win or receive, a sweepstakes, contest,
6                 lottery, prize, inheritance, money, property, or other thing of value,
7                 contingent on the victim providing, or providing a means of accessing or
8                 obtaining, any fee.
9           E.    “Money transmitting business” refers to a person who, for a fee or other
10                remuneration, receives funds from one person for the purpose of
11                transmitting the funds, or providing access to the funds, to another person.
12          F.    “Fee” refers to a payment or compensation of any kind regardless of how
13                the payment or compensation is labeled, including but not limited to
14                processing fees, service fees, expediting fees, purchase fees, nominal fees,
15                symbolic payments, gifts, and gratuities.
16   III.   PROHIBITED CONDUCT
17          IT IS ORDERED that Defendant is PERMANENTLY PROHIBITED,
18   RESTRAINED, and ENJOINED from, directly or indirectly, engaging, participating or
19   assisting in any prize promotion fraud and money transmitting business.
20   IV.    ORDER ACKNOWLEDGEMENTS
21          IT IS FURTHER ORDERED that within five (5) days after entry of this Order,
22   the Defendant is ordered to submit to Postal Inspector Sandra Stewart a written
23   acknowledgement of receipt of this Order sworn under penalty of perjury. The statement
24   shall be addressed to:
25
26
27
28
                                                  3
     Case 2:20-cv-04216-JFW-MAA Document 6 Filed 05/11/20 Page 4 of 5 Page ID #:41




1          U.S. Postal Inspector Sandra Stewart
2          U.S. Postal Inspection Service
3          Los Angeles Division
4          P.O. Box 2000
5          Pasadena, CA 91102
6    V.    MODIFICATION OF THE ORDER
7          This Order shall not be modified except in writing by Plaintiff and the Defendant
8    and approved by the Court.
9    VI.   RETENTION OF JURISDICTION
10         IT IS FURTHER ORDERED that this Court retains exclusive jurisdiction of this
11   matter for purposes of construction, modification, and enforcement of this Order.
12
13   SO STIPULATED AND AGREED:
14   FOR PLAINTIFF UNITED STATES OF AMERICA
15   GUSTAV W. EYLER
16   Director, Consumer Protection Branch

17
18
19    /s/ Linda I. Marks                                      Date: May 8, 2020

20   LINDA I. MARKS (SBN 098761)
     Senior Litigation Counsel
21   U.S. Department of Justice
22   Consumer Protection Branch
     450 Fifth Street, NW, Suite 6400S
23   Washington, D.C. 20001
24   Telephone: (202) 307-0060
     Facsimile: (202) 514-8742
25   Email: Linda.Marks@usdoj.gov
26
27
28
                                                  4
Case 2:20-cv-04216-JFW-MAA Document 6 Filed 05/11/20 Page 5 of 5 Page ID #:42
